1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   EMPLOYERS MUTUAL CASUALTY                        Case No.: 1:19-cv-00544 DAD JLT
     COMPANY, et al.,
12                                                    ORDER CLOSING THE ACTION AS TO
                    Plaintiffs,                       NAVIGATORS INSURANCE COMPANY,
13                                                    ROY’S FLOORING, INC. AND JOSE ROY
            v.                                        GARCIA
14
     NORTH AMERICAN SPECIALTY
15   FLOORING, INC., et al.,
                    Defendants.
16
17          The parties have stipulated to dismiss the action as to Navigators Insurance Company, Roy’s
18   Flooring, Inc. and Jose Roy Garcia individually and formerly doing business as Roy’s Flooring. (Doc.
19   23 at 3) The stipulation relies upon Fed.R.Civ.P. 41, which permits the plaintiff to dismiss an action
20   without a court order “by filing . . . a stipulation of dismissal signed by all parties who have appeared.”
21   Fed. R. Civ. P. 41(a)(1)(A)(ii). Because all parties who have appeared in the action signed the
22   stipulation, it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692
23   (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action as to these
24   defendants only.
25
26   IT IS SO ORDERED.
27      Dated:     August 20, 2019                              /s/ Jennifer L. Thurston
28                                                      UNITED STATES MAGISTRATE JUDGE
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
